Citation Nr: 1702238	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the thoracolumbar spine.

2. Entitlement to service connection for DJD of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2016 decision, the Board denied the Veteran's claims for service connection.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  By an Order dated in October 2016, the Court vacated the Board's April 2016 decision and remanded for readjudication in compliance with the Joint Motion for Remand (JMR).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The October 2016 JMR found that the Board's September 2015 decision failed to ensure VA complied with its duty to assist under 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c), and that the Board erred by relying on an inadequate medical opinion in denying the Veteran's claims for service connection for DJD of the thoracolumbar and cervical spine.  

The Board notes that where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Veteran is competent to report purported symptoms and treatment of his DJD of the thoracolumbar and cervical spine.  38 C.F.R. § 3.159(a)(2) (2015).

Specifically, the JMR found error in the Board's reliance on a negative May 2015 VA examiner's addendum opinion that was based solely on a determination that the Veteran's lay statement regarding continuous back pain and self-treatment since discharge were not credible after the Board had determined the Veteran's lay statements were competent and credible.  As such, the JMR directed VA to obtain a new medical opinion.  In addition, the JMR directed that the VA examiner must assume that the Veteran's statements regarding his continuous back pain and self-treatment are competent and credible.  Consequently, another VA examination is necessary.


Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, preferably one who has not previously examined him in connection with this appeal, to determine the nature and etiology of any diagnosed DJD of the thoracolumbar and cervical spine.  The examiner must review the claims file.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Additionally, the examiner must assume that the Veteran's statements regarding his continuous back pain and self-treatment since discharge from active duty service are competent and credible.  The examiner should provide the following opinions:  

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed DJD of the thoracolumbar spine is related to the Veteran's active service?  The examiner must address service medical records and lay statements.  Additionally, the examiner should consider any conflicting medical opinion.  A rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed DJD of the cervical spine is related to the Veteran's active service?  The examiner must address service medical records and lay statements.  Additionally, the examiner should consider any conflicting medical opinion.  A rationale for the opinion should be provided.

3.  Thereafter, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







